Citation Nr: 1514927	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972 to include service in Vietnam. He died on November [redacted], 1976.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision from the Department of Veterans Affairs (VA) St. Paul Pension Management Center.  The regional office (RO) in Waco, Texas has jurisdiction over the claim.  

While the appellant initially indicated on her March 2013 VA Form 9 Substantive Appeal that she wanted a Travel Board hearing, she withdrew this request in May 2013.  


FINDINGS OF FACT

1. The Veteran died in November 1976 from self-inflicted gunshot wounds to the chest. 

2. At the time of his death, he was not service-connected for any disability.  

3. While his suicide is evidence of mental unsoundness, there is no competent and credible medical evidence establishing a link between his suicide and a psychiatric condition brought about by his active duty service.  






CONCLUSION OF LAW

The criteria for establishing service connection for cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013). 

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the appellant was provided with the relevant notice and information in an April 2012 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Therefore the duty to notify was met.  

VA also has a duty to assist the appellant by aiding her in obtaining all relevant evidence in support of her claim.  In this regard, the Veteran's service treatment records (STRs) were obtained and associated with the claims file.  The appellant stated that the Veteran did not have any post-service treatment, including for the relevant, alleged psychiatric conditions she stated he suffered from.  Thus, the duty to assist has been met with regards to obtaining relevant medical records.  

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  Here, a VA medical opinion was not obtained.  The Board finds that this does not violate VA's duty to assist with the appellant's claim as there is no reasonable possibility that providing such an opinion would aid her.  As discussed below, there is no post-service medical evidence for the Veteran of record, much less any psychiatric evidence providing a diagnosis that supports the appellant's theory of entitlement.  The Board finds that in the absence of any medical evidence or lay statements directly from the Veteran himself, the claims file does not contain sufficient evidence to allow an examiner to diagnose a psychiatric disability, to link this disability to the Veteran's military service, and to link any such diagnosis to the Veteran's suicide.  As such, a VA medical opinion is not warranted.  

II. Service Connection for Cause of Death

The Veteran's Certificate of Death showed that he expired November [redacted], 1976 as the result of multiple gunshot wounds to the chest, which brought upon hemopericardium and hemothorax, which ultimately led to a cardiorespiratory arrest.  At the time of death, the Veteran was not service-connected for any disabilities. The appellant alleges that the Veteran developed a psychiatric disability as a result of his service in Vietnam, which eventually led to him committing suicide via self-inflicted gunshot wounds.  According to a November 1976 police report regarding the incident, the Veteran admitted before he expired that he shot himself in the chest.  

The law provides DIC benefits for a spouse of a deceased Veteran even if he was not service connected for it at the time of his passing.  See 38 U.S.C.A. § 1310.  In this situation, "the DIC claimant must establish service connection for the cause of the veteran's death."  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Thus, the same standards, theories, and criteria for service connection are used. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances that could lead a rational person to self-destruction.  It is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302.

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The appellant alleges that the Veteran entered active duty service a caring and loving husband, but came home from Vietnam "a sick and unbalanced human being."  She also stated that one night she found him sitting on their couch with a knife held to his throat.  Additionally, she stated that he tried to kill himself in a car crash at a later time.  She believes that these changes in behavior are evidence of a psychiatric condition, which ultimately caused the Veteran to take his own life in November 1976.  

Review of the Veteran's STRs reveals an absence of any type of treatment or diagnosis of a psychiatric condition while in-service.  There is hospitalization for hepatitis in late 1970, which the appellant discusses in her statement.  His December 1971 separation examination is largely normal.  

As mentioned previously, there is no post-service treatment records for any medical condition in the claims file.  The appellant denied that the Veteran ever received treatment or counseling for a psychiatric condition.  Thus, the Veteran was never diagnosed with a psychiatric condition in his lifetime.  

While the Veteran's apparent suicide is evidence of mental unsoundness, there is no supporting medical evidence suggesting that this mental unsoundness was a manifestation of a psychiatric condition before he died.  Likewise, there is no competent medical evidence of record linking his death with a psychiatric condition.  

The Board has considered the appellant's lay statements.  She is competent to testify as to her observations of the Veteran's change in behavior after returning from Vietnam, and the Board considers her statements credible.  In this case, however, the appellant's testimony as to the presence of a psychiatric disorder that caused a suicide extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  The Court has specifically held that "[i]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007), (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board therefore finds that the appellant is not competent to opine on the validity of her theory of causation, specifically, that a psychiatric disorder caused by service resulted in the Veteran's ultimate suicide over 35 years ago.

Thus, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  In so finding, the Board is sympathetic to the appellant.  The Board acknowledges the tragedy of the suicide of this Veteran who served his country honorably in difficult circumstances in Vietnam.  The Board is bound, however, by VA's laws and regulations. 38 U.S.C.A. §§ 503, 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2014).  With a total and acknowledged lack of medical evidence supporting the theory of entitlement, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application.  Thus, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


